DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 02/22/2022.
Claims 1-16 are pending.
Claims 12-16 are newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Christopher Lewis (reg # 79031) on 03/08/2022.

The claims have been amended as the follows (claim 1 is amended, claim 12 is cancelled, no change to other claims).

1.	(Currently amended) A method of building a device historian across a supply chain of device manufactures and managers, the method comprising:
receiving, by a blockchain broker service as a node in a blockchain network, a transaction record of a device from a plurality of device management services operating on one or more computing systems external to the node via a transaction connector, the plurality of 
filtering, by the blockchain broker service, information in the transaction record based on the transaction filters;
preparing, by the blockchain broker service, a versioned block based on the filtered information from the transaction record, wherein 
the versioned block has a block schema comprising a nonce, a header, and an operation field, 
the header comprises a version number of the block schema, and 
the operation field comprises either an enrollment request for a computing device with immutable device identifiers, or a registration request for an enrolled computing device with a device management service, or a deregistration request for a registered computing device, or a revocation request for the enrolled computing device; and 
adding, by the blockchain broker service, the versioned block to the blockchain network.

	

12.	(Canceled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193